Nationwide Life Insurance Company ·Nationwide Variable Account – 9 ·Nationwide VLI Separate Account – 4 ·Nationwide VLI Separate Account – 2 ·Nationwide VLI Separate Account – 7 ·Nationwide Variable Account – 14 ·Nationwide Variable Account – 10 ·Nationwide Provident VLI Separate Account 1 ·Nationwide VLI Separate Account – 3 Nationwide Life and Annuity Insurance Company ·Nationwide VA Separate Account – B ·Nationwide VL Separate Account – C ·Nationwide VL Separate Account – G ·Nationwide Provident VLI Separate Account A Prospectus supplement dated June 24, 2010 to Prospectus dated May 1, 2010 and to Prospectus dated May 1, 2009 and to Prospectus dated May 1, 2008 and to Prospectus dated May 1, 2004 and to Prospectus dated May 1, 2003 and to Prospectus dated May 1, 2002 and to Prospectus dated May 1, 2000 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. On or about July 30, 2010 the following underlying mutual funds have changed their subadviser as indicated below: Underlying Mutual Fund Old Subadviser New Subadviser Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Deutsche Investment Management America Inc. The Boston Company Asset Management, LLC Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Growth Fund: Class I Goldman Sachs Asset Management, L.P. Winslow Capital Management, Inc.
